

116 HR 6595 IH: Expanding Vital American Citizen Services Overseas (EVACS) Act of 2020
U.S. House of Representatives
2020-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6595IN THE HOUSE OF REPRESENTATIVESApril 22, 2020Mr. Castro of Texas introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo expedite and expand provision of American Citizen Services worldwide during the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Expanding Vital American Citizen Services Overseas (EVACS) Act of 2020.2.FindingsCongress finds the following:(1)There is an unprecedented need for American Citizen Services from the Department of State and its posts globally during the COVID–19 pandemic.(2)Consistent intake of new Foreign Service Officers and Foreign Service Specialists is integral to protecting Americans worldwide. (3)American Citizen Services include, among other services, emergency passports, consular reports of birth abroad, virtual or in-person welfare visits of United States citizens who are imprisoned or hospitalized, emergency financial assistance, and repatriation of United States citizens, as well as repatriation of remains when deaths occur abroad.(4)Consular systems worldwide, as well as previously established crisis management task force procedures, are unable to handle the remote workload and requirements for social distancing simultaneously.(5)The Department of State has increased need for personal protective equipment for its staff worldwide as they fulfill the mission to provide American Citizen Services and perform other essential diplomatic duties. (6)Current United States laws and regulations are not adequate to meet worldwide needs such as the sudden demand for evacuation of United States citizens, combined with reduced or nonexistent private airline capacity, and the reduced staffing capabilities and remote processing of American Citizen Services requests.3.Sense of CongressThe Secretary of State should take steps to ensure the expedited and expanded provision of American Citizen Services from the Department of State during the COVID–19 pandemic and future global emergencies. 4.DefinitionsIn this Act:(1)ACS; American Citizen ServicesThe terms ACS and American Citizen Services refer to the range of services provided to United States nationals by the Bureau of Consular Affairs of the Department of State, and at the Department's overseas posts.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate; and(B)the Committee on Foreign Affairs of the House of Representatives.(3)Covered IndividualThe term covered individual means a United States citizen, United States national, lawful permanent resident, or the immediate family members of a United States citizen, a United States national, or a lawful permanent resident.(4)Declared COVID–19 pandemic periodThe term declared COVID–19 pandemic period means the period of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19).5.Assistance for covered individuals overseas(a)Petitioning for intracountry travel for United States persons in certain countriesThe Secretary of State shall petition the government of any country that closes borders and airspace or places travel restrictions due to COVID–19 to make provisions with the United States embassy, consulate, or other diplomatic mission responsible for consular services in that country to assure covered individuals can travel intracountry to United States Government evacuation points or to access commercial travel when possible.(b)Waiver or reimbursement of travel expenses(1)In generalThe Secretary of State shall waive any travel expenses paid by the Department of State on or after December 31, 2019, for any covered individual who is evacuated from a foreign country and repatriated to the United States due to travel restrictions implemented in response to COVID–19 or any future pandemic or international crisis, as determined by the Secretary.(2)Promissory notesAny promissory note signed by a covered individual to reimburse the Department of State for travel expenses described in paragraph (1) shall be null and void.(3)Conforming amendmentSection 4 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2671) is amended by adding at the end the following new subsection: (e)Exception from reimbursement requirement for certain communicable disease-Related expensesIn the case of a communicable disease for which the Federal Government has issued a travel alert or travel warning, the reimbursement requirements under subsections (b)(2)(A)(ii) and (d) shall not apply..(4)Reimbursement(A)AuthorizationThe Secretary of State shall reimburse covered individuals who were evacuated from a foreign country on or after December 31, 2019, and repatriated to the United States due to travel restrictions described in paragraph (1) for travel expenses associated with such evacuation and repatriation, including the costs of commercial or charter flights and any ground transportation expenses associated with travel to the foreign airport and from the domestic airport to their homes in the United States.(B)ProcessThe Secretary of State shall develop an online process through which United States citizens may submit claims for reimbursement for travel expenses described in subparagraph (A).(c)FundingThe Secretary of State may use amounts appropriated or otherwise made available to the Department of State in any appropriations Act for paying expenses related to overseas evacuations to pay for the travel expenses described in subsection (b)(1).6.Consular affairs, task forces, and regulationsThe Secretary of State shall direct the Assistant Secretary of State for Consular Affairs to immediately—(1)provide United States embassies, consulates, and other diplomatic missions worldwide with explicit guidance to protect covered individuals and use innovative means to empower officers, specialists, and Locally Employed Staff employees to protect American lives during and immediately after the declared COVID–19 pandemic period;(2)increase the staffing of Consular Affairs Task Force 2 in Washington, DC to ensure adequate consular response and improved guidance from Washington, DC to embassies, consulates, and missions overseas, including—(A)augmentation of the Overseas Consular Services (OCS) call center and activation of the National Passport Information Center (NPIC) and the National Visa Center (NVC) to immediately provide improved consular responses; and(B)direct public access to Task Force 2 through the OCS call center; and(3)notify Congress of any additional monetary or technical resources needed to carry out the actions described in this subsection.7.Protecting respondersNot later than 15 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report with a comprehensive plan for COVID–19 infection risk mitigation procedures for all persons under chief of mission authority at overseas posts, including an assessment of availability and adequacy of personal protective equipment at United States embassies, consulates, and other diplomatic missions. 8.Progress reports; yearly remote ACS drills worldwide(a)Comprehensive progress report(1)In generalNot later than 60 days after the date of the enactment of this Act, and semiannually until the Global Health Advisory of Level 4: Do Not Travel is rescinded by the Secretary of State, the Secretary shall provide a comprehensive progress report on the Bureau of Consular Affairs response to the COVID–19 pandemic to the appropriate congressional committees, including issues such as, but not exclusively, assessment of consular system failures due to lack of resources—personnel, technical, system design, or capacity—and resources needed to improve current and future performance of American Citizen Services during this and future global health crises.(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(b)Annual worldwide remote ACS drillsThe Secretary of State shall direct the Assistant Secretary of State for Consular Affairs to direct an annual worldwide consular test of remote processing (including a minimum 80-percent remote consular telework worldwide) and systems with reporting of outcomes to Congress within 90 days after each test. The first test shall be held not later than 60 days after the Secretary of State rescinds the Global Health Advisory of Level 4: Do Not Travel. 9.Foreign Service hiring(a)Sense of CongressIt is the sense of Congress that—(1)there are no legal constraints preventing the Department of State and the United States Agency for International Development from virtual onboarding of new Foreign Service Officers and Foreign Service Specialists; (2)hiring of Foreign Service Officers (FSO) and Foreign Service Specialists (FSS) must continue, while taking all necessary steps to ensure personnel safety, at the same pace as determined prior to the COVID–19 pandemic; and(3)in-processing of classes of FSOs, FSSs, and Department fellows must resume immediately, remotely as necessary, with the goal of achieving 2020 hiring targets and exceeding those targets as authorized under sections 7062 and 7063(d)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94). (b)Delayed Foreign Service classesThe Secretary of State shall make immediate efforts to ensure individuals scheduled to enter the Foreign Service who have been affected by delays of the swearing-in and onboarding process during the COVID–19 pandemic are given the full opportunity to join the Foreign Service.(c)ReportNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall report to Congress how the Department of State will, remotely as necessary, onboard FSO and FSS classes that were postponed indefinitely during the COVID–19 pandemic after many were already issued orders and inbound to Washington, DC, or their training locations. (d)Extension of hiring registry time limitsTo ensure a robust Foreign Service Officer and Foreign Service Specialist staffing pipeline during the pandemic and more generally, the Secretary of State shall immediately extend hiring registry time limits by the entirety of the declared COVID–19 pandemic period.